      Case 2:18-cr-00422-SMB Document 491 Filed 03/04/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-18-00422-PHX-DLR
10                        Plaintiff,                 ORDER
11   v.
12   Michael Lacey, et al.,
13                        Defendants.
14         I hereby recuse myself from any further action in the above-captioned matter.
15   Accordingly;
16         IT IS ORDERED this case be reassigned, by lot, to another judge in the District of
17   Arizona.
18         IT IS FURTHER ORDERED that this matter has been reassigned by random lot
19   to the Honorable Susan M. Brnovich. All future pleadings and papers submitted for filing
20   shall bear the following complete case number: CR-18-00422-PHX-SMB. Pending:
21   Motion to Dismiss (Doc. 456).
22         Dated this 4th day of March, 2019.
23
24
25
26                                               Douglas L. Rayes
                                                 United States District Judge
27
28
